In a proceeding to judicially settle an account of the three executors of this decedent’s estate, in which one of them interposed objections to the account in her individual capacity, the other two appeal from an order of the Surrogate’s Court, Kings County, dated January 27, 1966, which denied their motion to strike out said objections and granted the cross motion of said objectant for a determination that her objections were timely filed. Order reversed, appellants’ motion granted and cross motion denied, with $20 costs and disbursements payable by respondent personally. The denial of the motion to strike out the objections and the allowance of the belated filing of respondent’s objections on a nwnc pro tunc basis was an improvident exercise of discretion. Respondent, who is the widow of the testator and a coexecutrix, joined in the filing of the executors’ account on October 17, 1962. In an order dated September 14, 1964, the former Surrogate directed that her objections, if any, would have to be filed within 30 days after service of that order. This court, by order dated November 17, 1964, denied a motion to stay the provisions of that order, thus vitiating the temporary stay which had been included in the show cause order dated October 26, 1964. Subsequently, this court affirmed the September 14, 1964 order, without granting the present respondent any extension of time for filing objections (Matter of Rosenzweig, 24 A D 2d 705, decided July 19, 1965). Under these circumstances, respondent is effectively barred from a late filing of her objections to the account and she ought not to have been relieved of her failure to meet the judicially-prescribed time limitation. Christ, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.